Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to the application filed on 10/26/2020. 
Claims 1-9 are currently pending. 
Claims 1-9 are currently rejected.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites the limitation “at least one of said first ethernet device”. However, no more than a single “first ethernet device” is recited in the claim.
   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 11-13 of Patent No. US 10887036 B2. Although the claims at comprising a first port and a second port, and the master clock is transmitted to the second port.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 10887036 B2.  The differences in the limitations have been color coded for ease of comparison.


Claim # in Instant Application
(17/105,797)
Claim # in Patent No. US 10887036 B2
1. A first synchronous ethernet device coupled to a second and third synchronous ethernet devices via a network, comprising: 

a master clock received at a first synchronous ethernet device; 
the master clock is re-transmitted to a second synchronous ethernet device, whether or not said second synchronous ethernet device maintains a local clock synchronized.
1. A first synchronous ethernet device coupled to a second and third synchronous ethernet devices using a network comprising
 a first port and a second port, wherein; when a master clock is received at the first port: 
the master clock is transmitted to the second port, and the master clock is always transmitted from the second port to a second synchronous ethernet device, whether or not said second synchronous ethernet device maintains a local clock synchronized.
2
2
3
3
4
4
5
5
6
9
7
11
8
12
9
13



Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 11-13 of Patent No. US 10419144 B2. Although the claims at issue are not identical, they are not patentably distinct from each other since claims 1 and 6 of the instant application merely broaden claims 1 and 9 of the reference by omitting limitations such as, ethernet devices using a network comprising a first port and a second port, and the master clock is transmitted to the second port.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 10419144.  The differences in the limitations have been color coded for ease of comparison.


Claim # in Instant Application
(17/105,797)
Claim # in Patent No. US 10419144 B2
1. A first synchronous ethernet device coupled to a second and third synchronous ethernet devices via a network, comprising: 

a master clock received at a first synchronous ethernet device; 
the master clock is re-transmitted to a second synchronous ethernet device, whether or not said second synchronous ethernet device maintains a local clock synchronized.
1. . A synchronous ethernet device comprising: a first port comprising a first state machine; and a second port comprising a second state machine; wherein, when a master clock is received from the synchronous ethernet system to the first port: the master clock is transmitted to the second port, and the master clock is transmitted from the second port to a downstream device that supports synchronous ethernet; and when the master clock is received from the synchronous ethernet system to the second port: the master clock is transmitted to the first port, and the master clock is transmitted from the first port to a downstream device that supports synchronous ethernet. [there is no requirement on whether or not the downstream device maintains a local clock]
2
1 [the master clock is transmitted from the first port to a downstream device that supports synchronous ethernet]

3
4
4
5
5
6
9
7
11
8
12
9
13



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qingfeng Yang et al (US 20160156427 A1).
For Claim 1, Yang discloses a  first synchronous ethernet device coupled to a second and third synchronous ethernet devices via a network (Yang teaches, in Fig. 2,  that Node 101 is connected to Node 102 and Node 106), comprising:
node 101 obtains a reference clock from a packet master clock capable of providing a reliable Primary Reference Clock (PRC) such as an atomic clock or GPS disciplined oscillator);
 the master clock is re-transmitted to a second synchronous ethernet device, whether or not said second synchronous ethernet device maintains a local clock synchronized (Yang teaches, in ¶ 0031, lines 20-23, that the clock is then distributed from the master clock node 101 to the nodes 106, 105 and 104 according to the PTP or SyncE [i.e., synchronous ethernet]). 
Examiner notes that there is no indication that the node 102 maintains a local clock.
For Claim 2, Yang discloses a first synchronous ethernet device further comprising when the master clock is received at the first synchronous ethernet device: the master clock is transmitted from the first port to the third synchronous ethernet device (Yang teaches, in ¶ 0004, lines 11-13, that as shown in FIG. 1, to point out the clock distribution path in the network, the port of the node 101 that connects to the node 102 is indicated as “master” (M) port).  
For Claim 4, Yang discloses a first synchronous ethernet device in which at least one of said first ethernet device is configured to recognize that the master clock has been received (Yang teaches, in ¶ 0004, lines 3-6, that the node 101 obtains a reference clock from a packet master clock capable of providing a reliable Primary Reference Clock (PRC) such as an atomic clock or GPS disciplined oscillator).
For Claim 6, please refer to the rejection of Claim 1, above.
For Claim 7, Yang discloses a first synchronous ethernet device in which said second Ethernet device has a local clock and further comprising synchronizing the local clock to said master clock (Yang teaches, in ¶ 0025, lines 3-6, that the neighbouring node 103 is on the same provide a reference clock to the node 102 in case that the node 102 loses synchronization from the node 101).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qingfeng Yang et al (US 20160156427 A1) in view of Yonget Cheng al (US 20100177666 A1).
For Claim 5, Yang discloses all of the claimed subject matter with the exception that first and second state machines are the same on both of said first and second ports.
However, Cheng in analogous art teaches that first and second state machines are the same on both of said first and second ports (Cheng teaches, in ¶ 0009, lines 6-9, that each port runs the BMC port state machine and determines the state of the port according to the current state of the port and the BMC event. The states of the port include initializing, listening, faulty, disabled, pre_master, master, uncalibrated, slave, and passive states). 
Examiner notes that the same BMC state machine is run at each port. Thus the state machine at each port is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Yang with the state machine taught in Chen. The motivation for doing so is to select the Best Master Clock (BMC) source (Cheng:  ¶ 0004).
For Claim 9, Yang discloses all of the claimed subject matter with the exception that said first ethernet device comprise state machines.
However, Cheng in analogous art teaches said first ethernet device comprise state machines (Cheng teaches, in ¶ 0009, lines 6-9, that each port runs the BMC port state machine and determines the state of the port according to the current state of the port and the BMC event. The states of the port include initializing, listening, faulty, disabled, pre_master, master, uncalibrated, slave, and passive states). 
Examiner notes that the same BMC state machine is run at each port. Thus the state machine at each port is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication system taught in Yang with the state machine taught in Chen. The motivation for doing so is to select the Best Master Clock (BMC) source (Cheng:  ¶ 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure KAYAMA et al (US 20150280897 A1) is pertinent to a first transmission apparatus to distribute a synchronization clock; and one or more second transmission apparatuses each to connect to the first transmission apparatus so as to synchronize with the synchronization clock from the first transmission apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419